Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al. US 2014/0361776 (Miyazaki).

Regarding claim 1, Miyazaki teaches an image processing apparatus comprising processing circuitry (MRI system 20 comprising MRI data processor 42; see Fig. 1) configured: 
to generate an image by performing an analysis based on a Z-spectrum generated based on data obtained by executing a pulse sequence including application of a Magnetization Transfer (MT) pulse (images are performed based on Z-spectrum based on data obtained by executing a pulse sequence including application of a MT pulse; see paras. [0021], [0030]-[0039]); and 
to cause a display to display the generated image by dividing the image into a plurality of segments (the grey matter, white matter, and cerebrospinal fluid were segmented in the images; see paras. [0058], [0087]-[0092]; see Fig. 10).

Regarding claim 5, Miyazaki teaches wherein the processing circuitry performs the analysis to decompose the Z-spectrum into a sum of a plurality of spectra, and the processing circuitry generates the image based on at least one selected from between intensities and widths of the plurality of spectra (CEST spectral data is collected for each voxel, the FWHM is determined for each spectral curve comprising long and short FWHM values, and fuse images of short and long components into original image; see Fig. 7).

Regarding claim 8, Miyazaki teaches a magnetic resonance imaging apparatus (MRI system 20; see Fig. 1) comprising: 
	sequence controlling circuitry configured to execute a pulse sequence including application of a Magnetization Transfer (MT) pulse (sequence controlling circuitry 30 images are performed based on Z-spectrum based on data obtained by executing a pulse sequence including application of a MT pulse; see paras. [0021], [0030]-[0039]); and 
processing circuitry configured to generate an image by performing an analysis based on a Z-spectrum generated based on data obtained by executing the pulse sequence and configured to cause a display to display the generated image by dividing the image into a plurality of segments (processing circuitry includes data processor 42 for generating images and the grey matter, white matter, and cerebrospinal fluid were segmented in the images; see paras. [0058], [0087]-[0092]; see Fig. 10).

Regarding claim 9, Miyazaki teaches an image processing method implemented by an image processing apparatus, the image processing method comprising: generating an image by performing an analysis based on a Z-spectrum generated based on data obtained by executing a pulse sequence including application of a Magnetization Transfer (MT) pulse (images are performed based on Z-spectrum based on data obtained by executing a pulse sequence including application of a MT pulse; see paras. [0021], [0030]-[0039]); and causing a display to display the generated image by dividing the image into a plurality of segments (the grey matter, white matter, and cerebrospinal fluid were segmented in the images; see paras. [0058], [0087]-[0092]; see Fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. US 2014/0361776 (Miyazaki) in view of Zahid et al. US 2019/0012783 (Zahid).

Regarding claim 4, Miyazaki fails to teach wherein the plurality of segments are segments that are radially divided while using a feature point as a center.
Zahid teaches wherein the plurality of segments are segments that are radially divided while using a feature point as a center (a plurality of segments are radially divided wherein the location of the center could reasonably be interpreted as a feature point; see Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the plurality of segments are segments that are radially divided while using a feature point as a center as taught in Zahid into Miyazaki in order to gain the advantage of image segmentation analysis to isolate the subdural hematoma shape.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. US 2014/0361776 (Miyazaki) in view of Kanayama et al. US 6,076,004 (Kanayama).

Regarding claims 6 and 7, Miyazaki teaches wherein the processing circuitry generates the image based on: a Z-spectrum generated based on data obtained by executing a first pulse sequence including application of a Magnetization Transfer (MT) pulse; and data obtained by performing the analysis on the Z- spectrum (images are performed based on Z-spectrum based on data obtained by executing a pulse sequence including application of a MT pulse; see paras. [0021], [0030]-[0039]). 
Miyazaki fails to explicitly teach a first Z-spectrum generated based on data obtained by executing a first pulse sequence including application of a Magnetization Transfer (MT) pulse; and a second Z-spectrum generated based on data obtained by executing, after the execution of the first pulse sequence, a second pulse sequence including application of an MT pulse after an action that causes a change in a physiological state of a patient; and wherein the processing circuitry generates the image by performing a difference calculating process between data obtained by performing the analysis on the first Z-spectrum and data obtained by performing the analysis on the second Z- spectrum.
Kanayama teaches a first measurement generated based on data obtained by executing a first pulse sequence; and a second measurement generated based on data obtained by executing, after the execution of the first pulse sequence, a second pulse sequence after an action that causes a change in a physiological state of a patient; and wherein the processing circuitry generates the image by performing a difference calculating process between data obtained by on the first measurement and data obtained on the second measurement (a cross-correlation between a first magnetic resonance image and a second magnetic resonance image is performed wherein there have been conventionally used a method to take the difference of images before and after the phenomenon of the physiological functions; see abstract; see col. 2, lines 12-43).
.

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the closest related prior are fails to teach or suggest wherein the processing circuitry causes the display to display the image by using mutually-different dynamic ranges for the plurality of segments, in combination with all other limitations of claim 1.
Claim 3 is objected to due to a dependence on objected claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868